    r,,
     11        Case 9:20-cv-80088-RS Document 13-1 Entered on FLSD Docket 04/20/2020 Page 1 of 5
     I




                                                                          UNITED STATES DISTRICT COURT
                                                                          SOUTHERN DISTRICT OF FLORIDA

                       DISH NETWORK L.L.G.. ,                                           )
                       and NAGRASTAR LLC,                                               ) Case No. 20-cv-80088-CIV-SMITH
                                                                                        )
                                                                      Plaintiffs,       )
                                                                                        ) FILED UNDER SEAL
                              v._                                                       )
                                                                                        )
    I'                 ROBERT REICH, individually and d/b/a                             )
    I,,,               Channel Broadcasting Corporation of Belize                       )
    1,:                Ltd., Channel Broadcasting Cable, CBC                            )
 !
                       Cable, and CBC.                                                  )
                                                                                        )
                                                                      Defendant.        )
                       -=---==-~-=----~-'-'-=---'-• )
                                                                           DECLARATION OF CHAD HAGAN.
1::,
                             1.                 My name is Chad Hagan. I am licensed to practice law in Texas and Colorado. I
 I,        I
r,         I

'I
1
     1
                   am a member of Hagan Noll & Boyle, LLC, counsel for Plaintiffs DISH Network L.L.C. ("DISH")
 ,,
 1,,
 ,,
:',:               and NagraStar LLC ("NagraStar"). This declaration is made in support of Plaintiffs' Motion for

                   Extension of Time to Effectuate Service and Motion to Continue Hearing Scheduled for April 23,

 :,                2020 and Memorandum of Law in support thereof. I have personal knowledge of the matters set
'I
I:·'               forth in this declaration and can and will testify thereto if called µpon to do so. 1

,,'"
                            2.                  On or about January 21, 2020, Plaintiffs DISH and NagraStar transmitted for filing,
,r
                   under seal, Plaintiffs' Complaint, along with Plaintiffs' Ex Parte Motion for Order Temporarily

                   Sealing Case and Memorandum in Support, and with Plaintiffs' Ex Parte Motion for Temporary

I                  Restraining Order, Preservation Order, and Asset Freeze and Memorandum of Law in Support
'
I
I·
1,,,
,I
I,
                   Thereof.
I'



                                  -.   .   --   ~- - ·... .,   ·.··
                   1
                    Hagan Noll & Boyle, LLC is working with The Boatman Law Finn, P.A., counsel ofrecord in this case, and will be_
                   submitting pro hac vice applications for pro hac vice admission as soon as the Court lifts the temporary seal on the
                   case and local counsel is able to efile via CM/ECF.

                                                                                       1
'I

       l
.1
'i
          Case 9:20-cv-80088-RS Document 13-1 Entered on FLSD Docket 04/20/2020 Page 2 of 5




                     3.       On April 9, 2020, the Court signed the Sealed Order on Plaintiffs' Ex Parte Motion
 ,,,
 I
!'I           for Temporary Restraining Order, Preservation Order, and Asset Freeze ("TRO/Asset Freeze"),
'
              and the Sealed Order Granting Plaintiffs' Ex Parte Motion For Order Temporarily Sealing Case

              ("Order to Seal").

                     4.       On Friday, April 10, 2020 (which was Good Friday), I received notice via email

              that the Court had signed the TRO/Asset Freeze and the Order to Seal.

                     5.       Immediately on the next business day, Monday, April 13, 2020, my firm

              commenced sending notice of the TRO/Asset Freeze to all of the numerous banks known or

              believed to be utilized by Defendant Reich and/or CBC Cable. As part of the process of notifying

              the banks, my firm sent written notices and made follow-up emails and/or telephone calls. This

              process of bank notification and_ follow-up continued on Tuesday, April 14, 2020 and into

              Wednesday, April 15, 2020.

                     6.       On Wednesday, April 15, 2020, once my firm received confirmation that the banks

"
,,,
,,            had received and implemented the freeze order, my firm diligently sought to effectuate service

              upon Defendant Robert Reich, individually and d/b/a Channel Broadcasting Corporation of Belize,
,,I
•i
11:
''r,          Ltd., Channel Broadcasting Cable, CBC Cable, and CBC ("Defendant Reich").
I,


                     7.       To effectuate service upon Defendant Reich, !'µId to ensure that Defendant Reich

              received notice of the currently scheduled preliminary injunction hearing, my firm sent Defendant

              Reich the following materials:

                          •   Sealed Order on Plaintiffs' Ex Parte Motion for Temporary Restraining Order,
                              Preservation Order, and Assert Freeze;

                          •   Sealed Order Granting Plaintiffs' Ex Parte Motion for Order Temporarily Sealing
                              Case;
,,
" I                       •   Sealed Notice of Resetting Hearing;
      I
 ,i                                                            2
 i/
 1: ..
 I!,       Case 9:20-cv-80088-RS Document 13-1 Entered on FLSD Docket 04/20/2020 Page 3 of 5
 fl
 I"
 I•'
 i::


I'i:,
 II•
                               Plaintiffs' Ex Parte Motion for Temporary Restraining Order, Preservation Order,
,.,,
11!,                       e
r,                             and Asset Freeze and Memorandum of Law in Support Thereof;             ·     ·
I,
1,,
1,,
II,
                           •   Plaintiffs' Ex Parte Motion for Order Temporarily Sealing Case and Memorandum
i:
                               in Support;
11
I,
                           •   Gedeon Decl~ation with Exhibits 1-13;
11:
,I
1I
                           •   Hagan Declaration with Exhibits 1-37;
I,
i,
r·,                        •   Gee Declaration;·

i                          •   Civil Cover Sheet;
11
I'1!

j                          •   Complaint;

                           •   Issued Summons as to Robert Reich;
,,,
                           •   Plaintiff DISH Network L.L.C.'s Rule 7.1 Disclosure Statement; and
  l
                           •   PlaintiffNagraStar.LLC Rule 7.1 Disclosure Statement.

                      8.       The cover letters that accompanied each transmission of the above-referenced

               documents are attached hereto. asJ~:tliiliit,~ and Exliibit fl (the FedEx service to Belize was sent

               with;Exhibit B, while all other services were transmitted with -E-i:idliit;~J';

                      9.       My firm transmitted the cover letter attached as 'IBxliibit::~-1 along with each of the

               documents referenced therein and-referenced in Paragraph 4 above, via einail to Defendant Reich
                                                                                    ,·
               at the following email addresse~:          (1) fof0@cbc.bz;
                                                                      .,
                                                                                (2) ·,fniizyh.u1j@faotmaifoch111;
                                                                                                 ·.•
                                                                                                 ·.;;:-
                                                                                                                  (3)
I,'
•:


               these email addresses were discovered as part of Plaintiffs'' mvestigation into Defendant Reich's

               operation of CBC Cable and are emails addresses as~ociated with Defendant Reich and/or CBC

               Cable. The email addressirifo@blfa:b'z is specifically listed as of this. date on the CBC Cable

               website under the "Contact Us" page. The emails were sent using Microsoft Office Outlook, and

               in each email the following documents were included as attachments to the emails: the TRO/Asset

:I                                                                3




'1
       I
 11!
 r,,
 I,,
 I.'
        Case 9:20-cv-80088-RS Document 13-1 Entered on FLSD Docket 04/20/2020 Page 4 of 5
 I•
 ,,I
 I',
 1,
 j:
 I,
 I,
 I,
 I:,        Freeze; the Order to Seal; the Sealed Notice of Resetting Hearing; Plaintiffs' Complaint; the
 I:
 1,,
 ,,
 1..

 I:         Summons; and the cover letter attached as '.EXbifiit-::A. In addition, all of the materials referenced
 I·
            in the cover letter attached as Exhibit A and referenced in Paragraph 4 above were transmitted in.

            the emails via a hyperlink where Defendant Reich could view and download all of the documents.

            The emails were sent with requests for a Delivery Receipt and a Read Receipt. As of this date my

            firm has not received back a Delivery Receipt or a Read Receipt for any of the emails. In addition,

            my firm is as of this date transmitting the materials via a newly discovered email,

            ;geiieral :.fu@~glilr@chc;COrthbz. This email was obtained from a list of Internet Service Providers
            Operational Licensees in Belize in 2019.

",,,               10.     In addition, my firm transmitted the cover letters attached as JExliil>it'·A:; (Florida.
,.,
,,
;:          address) and;Jtd~ill'i~,'ll(BeUze address), along with each of the documents referenced therein and
:t
i
I':.        referenced in Paragraph 4 above, via FedEx to Defendant Reich at the following physical

            addresses: (1) 8022 Big Pine Way, Riviera Beach, Florida 33407 (''Big Pine Way address''); and

            (2) CBC Cable, #8 C Street, Belize City, Belize ("Belize address"). The Big.Pine Way address is

,,,t"       the publicly listed residential address for Defendant Reich in Florida. The Belize address is listed
,,
I;

,,
I,

I'·
I,
            as of this.date on the CBC Cable website under the "Contact Us" page. As of this date, the FedEx
(

            delivery to the Big Pine Way address shows that it was delivered on April 16, 2020 at 09:29; and
,,,
I'r'
,,          the FedEx to the Belize address shows that it is in transit with a scheduled delivery time Qf by 6:00.

            p.m; on Monday, April 20, 2020. In addition, as of this date my firm wiil be transmitting the

            materials via FedEx to 53 Southern Foreshore, Belize City, Belize. This address was obtained from

            a list of Internet Service Providers Operational Licensees in 2018 in Belize.

                   11.     In addition, my firm transmitted tlie cover letter attached as :~~li~l>ihi'., along with

            each ofthe documents referenced therein and referenced in Paragraph 4 above, via United States

                                                              4
 1:"
  f:
 I'     Case 9:20-cv-80088-RS Document 13-1 Entered on FLSD Docket 04/20/2020 Page 5 of 5                            .,!
  I
  '




            Priority Mail to the 8022 Big Pine Way address listed above. As of this date, that delivery shows

            that it was delivered on April 17, 2020 at 12:21 p.m.

                   12.    In addition, my firm is attempting personal service of each of the documents

            referenced in Exhibit A and referenced in Paragraph 4 above on Defendant Reich at: (1) the Big

            Pine Way address; (2) a second address associated with Defendant Reich, and owned by Defendant       '.i,
                                                                                                                     1

            Reich's spouse, at 470 Executive Center Dr., Apt 2M, West Palm Beach, Florida 33401-2978; and
,,
1·,         (3) a third address associated with Defendant Reich at 13727 S.W. 152 nd St., #217, Miami, Florida
!

            33177. As of this date, those attempts at personal service have not been successful.

                   13.    In addition to the above efforts, my firm is undertaking to attempt to contact

            Defendant Reich via telephone at all known numbers for him.

                   I declare under penalty of perjury that the foregoing is true and correct.

                   Executed on April 17, 2020.,




                                                                                                                 · l'
                                                                                                                 i;
'
f',,,                                                                                                            . -~
                                                                                                                 q
';:,
I...
11,
,,.
                                                                                                                     ~
I,:
,,                                                                                                               :
"




                                                             5
:!
,,,
''
